

116 HRES 1031 IH: Condemning the cyber attacks on American persons and organizations conducting research related to COVID-19 and expressing the sense of the House of Representatives that those responsible for perpetrating such belligerent acts should face consequences.
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1031IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Mr. Kinzinger submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the cyber attacks on American persons and organizations conducting research related to COVID-19 and expressing the sense of the House of Representatives that those responsible for perpetrating such belligerent acts should face consequences.Whereas the novel COVID-19 pandemic is a global crisis that has killed over 128,000 American citizens;Whereas American research institutions in both the public and private sectors have been the target of attempted cyber network attacks while working diligently to develop treatments and a cure for this disease;Whereas health care, pharmaceutical, and research sectors working on COVID-19 response are the prime targets of these attacks;Whereas, on May 13, 2020, the Federal Bureau of Investigation (FBI) and the Cybersecurity and Infrastructure Security Agency (CISA) issued a public announcement to raise awareness of the cyber threat to COVID-19-related research and that any potential theft of such research would jeopardize the delivery of secure, effective, and efficient treatment options for American citizens;Whereas the FBI and CISA attributed the attacks on these American organizations to the People’s Republic of China (PRC);Whereas the PRC has a long history of conducting cyber-attacks on Americans and the United States Government, including the 2015 hack of the Office of Personnel Management, which resulted in the theft of private information belonging to millions of American citizens: Now, therefore, be itThat—(1)the House of Representatives condemns in the harshest of terms the cyber-attacks perpetrated against those American persons and organizations engaged in COVID-19 research; and(2)it is the sense of the House of Representatives that the Administration should respond to these attacks to punish those responsible and to dissuade others from engaging in the same acts by utilizing existing authorities, including the implementation of sanctions against those foreign persons engaged in such acts at the behest of the PRC.